United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1505
                       ___________________________

                                 Randal Mauderer

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Iowa Department of Corrections; Fort Dodge Correctional Facility, Health
  Services, Psychologists, and Psychiatrists; Karen Johnson, Director of Health
              Services; Kane, Unit Manager; Katie Deal, Counselor

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                         Submitted: December 27, 2016
                            Filed: January 5, 2017
                                [Unpublished]
                                ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Iowa inmate Randal Mauderer appeals the
district court’s1 adverse grant of summary judgment on his deliberate-indifference and
retaliatory-transfer claims. After carefully reviewing the record and the parties’
arguments on appeal, we conclude that summary judgment was warranted. See
Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary
judgment is reviewed de novo); see also Fourte v. Faulkner Cty., Ark., 746 F.3d 384,
387 (8th Cir. 2014) (deliberate-indifference claim requires showing that defendants
knew of, but deliberately disregarded, objectively serious medical need; deliberate
indifference is even more than gross negligence); White v. Kautzky, 494 F.3d 677,
681 (8th Cir. 2007) (two-year statute of limitations applies to § 1983 actions in Iowa);
Goff v. Burton, 7 F.3d 734, 737-38 (8th Cir. 1993) (for retaliatory-transfer claim,
prisoner must show that “but for” impermissible retaliation, he would not have been
transferred). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-